NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 01/12/2022 has been entered. Claims 11-30 are pending in this application.

Reasons for Allowance
Claims 11-30 are allowed.

Regarding claim 11 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a trim element for a motor vehicle front end, comprising a first trim part; a second trim part comprising a plurality of ribs; and a light-emitting device that is at least substantially integrated into the first trim part and by which at least an outer surface of each rib of the plurality of ribs is illuminated outside on 
The closet prior art, PEREZ (US/2015/0021937), does not include the combination of all the claimed limitations above, specifically a first trim part, a second trim part including a plurality of ribs, a light-emitting device at least substantially integrated into the first trim part, at least an outer surface of each rib of the plurality of ribs is illuminated outside on the motor vehicle in an activated state of the light-emitting device, the outer surface of each rib of the plurality of ribs faces away from the motor vehicle, a front field in front of the motor vehicle front end is illuminated in a targeted fashion in an activated state of the light-emitting device, and the front field in front of the motor vehicle front end includes a region that is not directly illuminated by main headlamps of the motor vehicle as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the PEREZ reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 29, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a trim element for a motor vehicle front end of a motor vehicle, the trim element comprising a first trim part comprising a through-opening; a second trim part comprising a plurality of ribs surrounded by the first trim part, wherein the through-opening of the first trim part is arranged in a vertical vehicle direction above the second trim part; and a light-emitting device comprising at least one illuminant in the through-opening of the first trim part, wherein the light-emitting device illuminates the second trim part outside on the motor vehicle and a front field in front of the motor vehicle front end counter to the vertical vehicle direction in a targeted fashion in an activated state of the light-emitting device, the front field in front of the motor vehicle front end comprises a region that is not directly illuminated by main headlamps of the motor vehicle, and a direct line of sight between a point arranged outside the motor vehicle in a specified region and a light exit surface of the light-emitting device is interrupted by the first trim part as specifically called for the claimed combination.
The closet prior art, PEREZ (US/2015/0021937), does not include the combination of all the claimed limitations above, specifically a first trim part including a through-opening, a second trim part including a plurality of ribs surrounded by the first trim part, the through-opening of the first trim part is arranged in a vertical vehicle direction above the second trim part, a light-emitting device including at least one illuminant in the through-opening of the first trim part, the light-emitting device illuminates the second trim part outside on the motor vehicle and a front field in front of the motor vehicle front end counter to the vertical vehicle direction in a targeted fashion in an activated state of the light-emitting device, the front field in front of the motor vehicle front end comprises a region that is not directly illuminated by main headlamps of the 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 30, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a trim element for a motor vehicle front end, comprising a first trim part; a second trim part comprising a plurality of ribs; and a light-emitting device that is at least substantially integrated into the first trim part and by which at least each rib of the plurality of ribs is illuminated outside on the motor vehicle in an activated state of the light-emitting device, wherein the light-emitting device comprises at least one illuminant, by way of which a front field in front of the motor vehicle front end is illuminated in a targeted fashion in an activated state of the light-emitting device, the front field in front of the motor vehicle front end comprises a region that is not directly illuminated by main headlamps of the motor vehicle, the first trim part has a through-opening through which light is able to shine and which corresponds to a light exit surface of the light-emitting device, and the through-opening is arranged above the plurality of ribs of the second trim part as specifically called for the claimed combination.
The closet prior art, PEREZ (US/2015/0021937), does not include the combination of all the claimed limitations above, specifically a first trim part, a second trim part including a 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875